Citation Nr: 1735840	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  07-28 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected varicose veins of the right lower extremity.

2.  Entitlement to a rating in excess of 20 percent for service-connected varicose veins of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a March 2017 decision, the Board granted increased ratings of 20 percent each for service-connected varicose veins of the right and left lower extremities.  The decision remanded the issues of entitlement to ratings in excess of 20 percent for the varicose veins of the right and left lower extremities.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in May 2017.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The Veteran's service-connected varicose veins of the right lower extremity have been manifested by persistent edema and eczema with beginning stasis pigmentation and intermittent ulceration; persistent subcutaneous induration and ulceration has not been shown.

2.  The Veteran's service-connected varicose veins of the left lower extremity have been manifested by persistent edema and eczema with beginning stasis pigmentation and intermittent ulceration; persistent subcutaneous induration and ulceration has not been shown.




CONCLUSIONS OF LAW

1.  The criteria for a schedular rating of 40 percent, but no higher, for varicose veins of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.104, Diagnostic Code (DC) 7120 (2016).

2.  The criteria for a schedular rating of 40 percent, but no higher, for varicose veins of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.104, DC 7120 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Pursuant to the March 2017 Board Remand, the Veteran was afforded a VA examination in April 2017 with respect to pending increased rating claims.  The report provided by the VA examiner reflects that he thoroughly reviewed the Veteran's past medical history, performed an appropriate examination, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the April 2017 VA examination report is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record does not show, nor has the Veteran contended, that his service-connected varicose veins disabilities have increased in severity since he was last examined for VA compensation purposes.  Thus, the Board finds that VA does not have a duty to assist that was unmet.

II. Schedular analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Here, the Veteran was originally service-connected for varicose veins of the right and left lower extremities in a June 1995 rating decision; noncompensable evaluations were assigned.  The Veteran filed a claim of entitlement to increased ratings for varicose veins of the right and left lower extremities in October 2011.  As described above, in the March 2017 decision, the Board increased the assigned evaluations to 20 percent for the right and left lower extremities, effective from the date of the increased rating claims (October 20, 2011).  This evaluation was effectuated in a May 2017 rating decision.

The Veteran's varicose veins are currently rated under 38 C.F.R. § 4.104, DC 7120 (varicose veins).  DC 7120 is deemed by the Board to be the most appropriate code because it pertains to the disability at issue (varicose veins).  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Moreover, "when a condition is specifically listed in the Schedule, it may not be rated by analogy."  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).

Under DC 7120, a 10 percent evaluation is warranted for varicose veins that are manifested by intermittent edema of an extremity or aching and fatigue in a leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent evaluation requires persistent edema which is not completely relieved by elevation of the extremity, whether or not there is beginning stasis pigmentation or eczema.  A 40 percent rating is assigned when varicose veins cause persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent evaluation is assigned when there is evidence of persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent evaluation is assigned when there is evidence of massive board-like edema with constant pain at rest.  See 38 C.F.R. § 4.104, DC 7120 (2016).

As indicated above, the service-connected varicose veins of the right and left lower extremities are each currently assigned 20 percent evaluations.  For the following reasons, the Board finds that ratings of 40 percent are warranted throughout the appeal period.

A review of the VA medical records shows continuous treatment of varicose veins of the legs.  Specifically, notes from the medical records show that the Veteran has been prescribed compression stockings for swelling since the beginning of the claim period.  See, e.g., the VA treatment records dated October 2011.  Moreover, the records show recommendations from the treating physicians for a potential need for surgical intervention for varicose veins.  Id.  VA treatment records dated in October 2011 also indicated that the Veteran has some discoloration of the skin and swelling of the legs.

In a November 2011 statement, the Veteran asserted that he suffers from swelling, pain, itching, dry skin, skin discoloration, aching, and heavy legs every day.  In addition, he explained that his legs tend to bleed a lot, if he experiences injuries.

In a November 2011 Disability Benefits Questionnaire (DBQ), the examiner noted that the Veteran had asymptomatic visible varicose veins, bilaterally.  The examiner also noted that the Veteran had incipient stasis pigmentation or eczema, bilaterally.  There was no evidence of aortic aneurysm.  The Veteran reported the continued use of compression stockings to manage his varicose vein symptoms.  The examiner stated that the Veteran's varicose veins have no impact on his ability to work.

In a December 2011 VA examination report, the examiner noted the Veteran's complaint of symptoms such as pain, fatigue, edema, and aching of the bilateral legs, partially relieved with elevation and exacerbated by long period of walking or standing.  The Veteran complained of intermittent ulcerations with dark pigmented skin and eczema.  His symptoms were relieved with compression stockings.  The examiner noted that the Veteran had abnormal sensation at rest and after prolonged standing and walking.  The Veteran indicated that no treatment options seem to help his symptoms.  He reported overall functional impairments affecting his ability to walk, run, stand, sit, sleep, rest, walk, exercise, hike, play games, and interact with his children and other people.  The examiner noted no ulcers, stasis pigmentation, or eczema was present, and reported the condition to be palpable, superficial, and tortuous.  The examiner documented the use of compression shorts for the Veteran's condition, even though the examination itself noted the Veteran's condition to be asymptomatic.   The examiner further explained that there is a change in color in the Veteran's right and left lower extremities.  However, peripheral pulses were intact.  The examiner stated that the Veteran's varicose vein disability has no impact on his ability to work.

In a January 2012 statement, the Veteran reported that he experiences pain and swelling in his lower extremities.  He endorsed skin discoloration, aching, and fatigue after prolonged walking.  He stated that his symptoms are relieved by elevating his legs and compression hosiery.  He reported, "[m]y symptoms are always worse, towards the end of the day after prolonged standing and walking."

In a June 2016 statement, the Veteran stated that he experiences pain his lower extremities.  He endorsed fatigue in legs after prolonged standing or walking.  His symptoms are relieved by elevation and compression hosiery.

VA treatment records dated in September 2016 noted the Veteran's continuing complaints of varicose veins in the lower extremities.  He declined varicose vein surgery, and indicated that his compression stockings are very effective.

Pursuant to the March 2017 Board Remand, the Veteran was afforded a VA examination in April 2017 to assess his varicose veins of the right and left lower extremities.  The Veteran reported an increase in visible varicose veins.  He endorsed aching, fatigue, and swelling in his legs after standing or walking for a prolonged period.  He wears compression stockings most of the time and it does help.  He elevates his legs in order to relieve his symptoms.  He stated that the skin of his legs is getting dry and scaly, and he is also getting brown spots on his legs.  He tries to keep his legs moisturized with lotion.  The examiner noted the Veteran's report of aching in legs after prolonged standing, aching in legs after prolonged walking, and fatigue in legs after prolonged standing or walking.  His symptoms are relieved by elevation and compression hosiery.  Upon physical examination, the examiner identified beginning stasis pigmentation and intermittent edema of extremities.  Pedal pulses were intact.  Pre-tibial edema was noted, bilaterally.  There was no evidence of peripheral vascular disease.  The examiner indicated that the Veteran's varicose veins impacted his ability to work.  He explained that the "Veteran is unable to participate in tasks that require prolonged standing, walking or climbing.  This does not precluded sedentary labor in which he can elevate his legs, as needed."

The Board has reviewed the evidence of record and finds that the Veteran's lay assertions with regard to eczema, swelling, pain, and fatigue in the legs as a result of his varicose veins to be both credible and competent.  Specifically, the Veteran has been consistent throughout the claims process with regard to complaints of pain and swelling of the legs, and those symptoms have been corroborated by the VA medical evidence of record, to include evidence of a long-term prescription of compression stockings for both legs.  In addition, he has described changes to the skin of his legs, including dryness and scaling, which are consistent with the symptoms of eczema.  The Board finds that the Veteran's lay assertions of symptoms to also be competent.  Specifically, the Veteran is competent to speak to such objectively physical symptoms such as eczema, pain, and swelling.  He has persistently noted that pain and swelling occurred consistently in his daily function and were not completely relieved with elevation.

The Board finds that the symptoms and impairment associated with the Veteran's varicose veins more nearly approximate the criteria contemplated by 40 percent evaluations for each lower extremity.  38 C.F.R. § 4.7 (2016).  As detailed above, the November 2011 VA examiner reported incipient stasis pigmentation or eczema in both legs.  Edema was also indicated in the December 2011 VA examination report.  The examiner additionally noted the Veteran's report of intermittent ulceration, as well as dark pigmentation on the skin.  Also, the April 2017 VA examiner detailed the Veteran's report of dry, scaly skin with brown pots; beginning stasis pigmentation and intermittent edema were also indicated.  Accordingly, the evidence of record shows persistent edema, stasis pigmentation, and eczema with intermittent ulceration.

As such, the Board finds the Veteran's varicose veins of the right and left lower extremities to more nearly approximate the criteria for evaluations of 40 percent each under DC 7121.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.1, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether the Veteran is entitled to ratings in excess of 40 percent for his service-connected varicose veins of the right and left lower extremities.  However, the evidence does not demonstrate subcutaneous induration or persistent ulceration of either leg, as is required for a 60 percent rating under DC 7121.  Moreover, there is no evidence of board-like edema with constant pain on rest, as is required for a 100 percent rating.  See 38 C.F.R. § 4.104, DC 7121.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected disabilities, the evidence shows no distinct periods of time during the appeal period, when his service-connected varicose veins of the right and left lower extremities varied to such an extent that ratings greater or less than 40 percent assigned herein would be warranted.  Hart, supra.

Accordingly, the Board concludes that the totality of the evidence of record demonstrates that ratings of 40 percent, but no higher, are warranted for service-connected varicose veins of the right and left lower extremities throughout the appeal period.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).











ORDER

A 40 percent disability for varicose veins of the right lower extremity is granted throughout the appeal period, subject to the legal authority governing the payment of compensation.

A 40 percent disability for varicose veins of the left lower extremity is granted throughout the appeal period, subject to the legal authority governing the payment of compensation.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


